Citation Nr: 0509709	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for colon cancer due 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1959 to 
August 1967.  He served in Vietnam from August 1965 to August 
1966 and was awarded a Vietnam Service Medal.      

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to 
service connection for colon cancer as due to herbicide 
exposure and entitlement to service connection for chloracne 
as due to herbicide exposure.  The veteran filed an appeal.  

In May 2003, the veteran testified before the undersigned at 
a video hearing.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

In a March 2004 decision, the Board granted entitlement to 
service connection for chloracne.  Thus, this issue is no 
longer before the Board.  The issue of entitlement to service 
connection for colon cancer was remanded for additional 
development.  

On a VA form 9, received in May 2004, the veteran claimed 
entitlement to service connection for "a taste and smell 
disability (loss of)."  It does not appear that this issue 
has been adjudicated.  It is referred to the RO for such 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In an April 2004 letter, issued pursuant to the Board's 
earlier remand, the RO asked the veteran to identify medical 
evidence of treatment for colon cancer since service.  In an 
April 2004 letter, the veteran informed the RO that he 
underwent surgery and treatment for colon cancer at the VA 
Hospital in Salisbury, North Carolina in July and August 
1996.  He also reported that he underwent chemotherapy for 
colon cancer at the VA hospital in Durham, North Carolina, in 
September 1996, and had been receiving treatment at the 
Huntington, West Virginia VA Hospital since November 1996.  
It does not appear that these records have been requested.  
VA is obligated to seek relevant VA treatment records prior 
to adjudicating the appeal.  38 U.S.C.A. § 5103A(c)(2) (West 
2002).

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should obtain all 
records of the veteran's treatment for 
colon cancer from the VA Medical Center 
in Salisbury, North Carolina (from July 
to August 1996), the VA hospital in 
Durham, North Carolina (in September 
1996), and at the VA Medical Center in 
Huntington West Virginia (since November 
1996). 

2.  Then the AMC or RO should 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




